27 F.3d 567
146 L.R.R.M. (BNA) 2832
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD Petitioner,v.Trojan Mining and Processing, Inc. Respondent.
No. 93-6571.
United States Court of Appeals, Sixth Circuit.
June 15, 1994.

Before:  MARTIN and BOGGS, Circuit Judges;  and KRUPANSKY, Senior Circuit judge.

JUDGMENT

1
Pursuant to Rule 15(b), Fed.R.App.P., this court entered an order on May 10, 1993, granting enforcement, by default, of the December 9, 1992, decision and order of the National Labor Relations Board (the "Board") in Case No. 9-CA-29243.  NLRB v. Trojan Mining and Processing, Inc., No. 93-5282 (6th Cir.  May 10, 1993) (unpublished judgment).  The Board now applies for summary enforcement of its supplemental order setting forth the amounts of benefits due each employee under the terms of the judgment of enforcement.  The trustee for the now bankrupt respondent has responded by stating she will not be entering an appearance in this proceeding or otherwise taking any other action to oppose enforcement of the Board's supplemental order.  Upon consideration, and for the reasons stated in our prior order of May 10, 1993, we conclude the Board is entitled to enforcement of its supplemental order.


2
It therefore is ORDERED that the Board's application for summary enforcement is granted and that the respondent, Trojan Mining and Processing, Inc., Ashcamp, Kentucky, its officers, agents, successors, and assigns, shall make whole the employees and the Union, by paying the amounts set forth below, with interest on the backpay owed the employees, to be computed in the manner prescribed in  New Horizons for the Retarded, 283 N.L.R.B. 1173 (1987), less any tax withholdings required by federal and state law:


3
                         DAILY WAGE  REGULAR   FLOATING  MEDICAL          TOTAL
         NAME               RATE     VACATION    DAYS    EXPENSES        AMOUNT1
-----------------------  ----------  --------  --------  ---------  -----------
Ray Adams                  124.38     870.66    497.52                $1,368.18
James Addington            124.38       --      310.95                   310.95
Roger Addington            132.92     930.44    531.68                 1,462.12
Paul R. Adkins             124.38     870.66    497.52   1,368.18
Alfred Amburgy             124.38       --      310.95                   310.95
Ruben Anderson             118.32     828.24    473.28                 1,301.52
Franklin Austin            132.92     930.44    531.68   801.85        2,263.97
Joe Baker                  126.94       --      316.85                   316.85
Samuel M. Baker            118.32     828.24    473.28                 1,301.52
Samuel Baker, Jr.          132.92     930.44    531.68                 1,462.12
Stewart Baldridge          132.92     930.44    531.68                 1,462.12
Kelly Ballou               124.38     497.52    373.14                   870.66
Estil Bartley              132.92     930.44    531.68                 1,462.12
Randall Bartley            129.68     907.76    518.72   1,426.48
Jerry Belcher              132.92     930.44    531.68                 1,462.12
Con Bentley                132.92     930.44    531.68                 1,462.12
Don Bentley                132.92     930.44    531.68                 1,462.12
Estil Bentley              132.92       --      332.30                   332.30
Jasper Bentley             118.32     828.24    473.28                 1,301.52
Raymond Bentley            132.92     930.44    531.68   1,462.12
Ted Bentley                124.38     870.66    497.52                 1,368.18
Teddy Bentley              118.32     828.24    473.28                 1,301.52
Thomas L. Bentley          132.92       --      265.84                   265.84
George E. Bevins           129.68     907.76    518.72                 1,426.48
Jackie Bishop              132.92     930.44    531.68                 1,462.12
Estil Bowens               124.38     870.66    497.52                 1,368.18
Billy Bowling              115.69     809.83    462.76                 1,272.59
Junus Bowling              132.92     930.44    531.68                 1,462.12
Robert Bowling             132.92     930.44    531.68                 1,462.12
James Boyd                 120.09     840.63    480.36                 1,320.99
Gary L. Branham            132.92     930.44    531.68                 1,462.12
Randall Branham            132.92     930.44    531.68                 1,462.12
David P. Brown             124.38     870.66    497.52                 1,368.18
James E. Brown             132.92     930.44    531.68                 1,462.12
James H. Butler            126.74     506.96    168.94                   675.90
Frank Campbell             132.92     930.44    531.68                 1,462.12
Alvis Cantrell             118.32     828.24    473.28                 1,301.52
Billy D. Cantrell          126.74     760.44    253.48                 1,013.92
Henry Cantrell             118.32     473.28    354.96                   828.24
Robert E. Cantrell         129.68     907.76    518.72                 1,426.48
Roy Cantrell               132.92     930.44    531.68                 1,462.12
Elza Case                  129.68     907.76    518.72                 1,426.48
Norman Caudill             132.92     930.44    531.68                 1,462.12
Clay Charles               118.32     828.24    473.28                 1,301.52
Michael C. Chavis          132.92     930.44    531.68                 1,462.12
Billy R. Childers          120.09     840.63    480.36                 1,320.99
Lorenza W. Childress       120.09     840.63    480.36                 1,320.99
Wilson Childress, Jr.      124.96     874.72    499.84                 1,374.56
Danny J. Coleman           124.38     870.66    497.52                 1,368.18
Freddy Coleman             124.38     870.66    497.52                 1,368.18
Ival Coleman               132.92     930.44    531.66                 1,462.12
Thomas C. Culbertson       118.32     828.24    473.28                 1,301.52
Arvel Damron               124.38       --      310.95                   310.95
David Damron               132.92     930.44    531.68                 1,462.12
George C. Damron           132.92     664.60    220.65                   885.25
Oscar Damron               124.38     870.66    497.52                 1,368.18
Larry Davidson             132.92     930.44    531.68                 1,462.12
Charles S. DePriest        124.38     870.66    497.52                 1,368.18
Laurence Dorton            132.92       --      332.30                   332.30
Harvey Elkins              118.32     828.24    473.28                 1,301.52
Jimmie England             118.32     828.24    473.28                 1,301.52
Jerry Estep                118.32     828.24    473.28                 1,301.52
Danny Fleming              126.74     380.22    316.85                   697.07
Hershel Fleming            132.92     930.44    531.68                 1,462.12
James M. Fleming           132.92     930.44    531.68                 1,462.12
Maxwell Fleming            124.38       --      310.95                   310.95
Wilson Fleming             132.92     930.44    531.68                 1,462.12
Robie C. Gallion           115.69     809.83    462.76                 1,272.59
Stanley Gibson             126.74     887.18    506.96                 1,394.14
Roger N. Gilliam           132.92     930.44    531.68                 1,462.12
Osie Goodgame, Jr.         118.32       -       236.64                   236.64
Danny Hall                 124.38     870.66    497.52                 1,368.18
Paul E. Hall               132.92     930.44    531.68                 1,462.12
Paul Hampton               132.92     930.44    531.68                 1,462.12
James Haney                132.92     930.44    531.68                 1,462.12
Kenneth R. Harvey          132.92     664.60    265.84                   930.44
Vernon L. Hiatt            118.32     828.24    473.28                 1,301.52
Stephen Hurley             132.92     930.44    531.68                 1,462.12
Danny Hurst                132.92     930.44    531.68                 1,462.12
Billy R. Hylton            124.38     746.28    248.76                   995.04
Charles E. Johnson         129.68     518.72    259.36                   778.08
Elijah Johnson             132.92     930.44    531.68                 1,462.12
Estill Johnson             124.38     870.66    497.52                 1,368.18
George A. Johnson          124.38       --      165.80                   165.80
Gerald Johnson             118.32       --      295.80                   295.80
Jacob Johnson              124.38       --      310.95                   310.95
Roger D. Johnson           132.92     930.44    531.68                 1,462.12
W.D. Johnson               124.38     497.52    435.33                   932.85
Larry Justice              124.38     870.66    497.52                 1,368.18
Carson Kelly               132.92     930.44    531.68                 1,462.12
Dolph Kelly                129.68     907.76    518.72                 1,426.48
Rudy Kelly                 132.92     531.68    465.22                   996.90
Alfred D. Kendrick         132.92     797.52    265.84                 1,063.36
Gary Kendrick              132.92     930.44    531.68                 1,462.12
Shannon L. Kilgore         126.74     887.18    506.96                 1,394.14
Jerry Kirby                118.32     828.24    473.28                 1,301.52
Garret L. Little           124.38       --      373.14                   373.14
Eugene Lucas               132.92     930.44    531.68                 1,462.12
Donald Maynard             126.74     887.18    506.96                 1,394.14
Richard McCown             124.38     497.52    186.57                   684.09
George D. McHone           124.38     870.66    248.76                 1,194.20
Charles F. Meade           132.92     930.44    531.68                 1,462.12
Danny H. Meade             126.74     887.18    506.96                 1,394.14
William A. Moody           132.92     930.44    531.68                 1,462.12
Guy Moore                  132.92     930.44    531.68                 1,462.12
Robert E. Morgan           118.32     828.24    473.28                 1,301.52
Bill Mullins               132.92     930.44    531.68                 1,462.12
Billy C. Mullins           132.92     930.44    531.68                 1,462.12
Danny Mullins              124.96     874.72    499.84                 1,374.56
David Mullins              132.92     531.68    177.18                   708.86
James R. Mullins           132.92     930.44    531.68                 1,462.12
Kenneth Mullins            124.38     497.52    373.14                   870.66
Kenneth E. Mullins         124.38     870.66    497.52                 1,368.18
Lonnie G. Mullins          118.32     828.24    473.28                 1,301.52
Paul Mullins               118.32     828.24    473.28                 1,301.52
Randall B. Mullins         132.92     930.44    531.68                 1,462.12
Randy Mullins              132.92       --      332.30                   332.30
Teddy R. Mullins           116.27     813.89    465.08                 1,278.97
Tracy L. Newsom            118.32     828.24    473.28                 1,301.52
Charles S. Noble           132.92     930.44    531.68                 1,462.12
Ben Owens                  115.69     809.83    462.76                 1,272.59
Bruce Polly                124.38     870.66    497.52                 1,368.18
Rex Polly                  124.38     746.28    248.76                   995.04
Edward Quinn               124.38     497.52    373.14                   870.66
Dranham Ramey              124.38     870.66    497.52                 1,368.18
Kimmie Ramey               132.92       -       332.30                   332.30
Giles M. Rasnick           120.09     840.63    480.36                 1,320.99
Andy Roberts               132.92     930.44    531.68                 1,462.12
Joseph Roberts             126.74     506.96    380.22                   887.18
Jack D. Rogers             120.09     840.63    480.36                 1,320.99
Billy R. Rose              132.92     930.44    531.68                 1,462.12
Jerry Rose                 132.92     930.44    531.68                 1,462.12
Kirby Rose                 132.92     930.44    531.68                 1,462.12
Roger D. Rose              129.68     907.76    518.72   830.32        2,256.80
Ronnie Rose                124.38     870.66    497.52                 1,368.18
William D. Rose            129.68     907.76    518.72                 1,426.48
Billy O. Rowe              132.92     930.44    531.68                 1,462.12
Eldeen Sawyers             118.32     828.24    473.28                 1,301.52
Brenton Sexton             115.69     809.83    462.76                 1,272.59
Kenneth R. Sexton          132.92     930.44    531.68                 1,462.12
Trevia Sexton             124.38--    310.95             310.95
Wade Sexton                118.32     828.24    473.28                 1,301.52
James A. Shelton, Jr.      126.74     887.18    506.96                 1,394.14
Bobby E. Simpson           115.69     462.76    462.76                   925.52
Larry Simpson              124.38     870.66    497.52                 1,368.18
Bobby R. Slone             132.92     930.44    531.68                 1,462.12
Leo Slone                  118.32     828.24    473.28                 1,301.52
David Smallwood            132.92     930.44    531.68                 1,462.12
Jimmy Spangler             118.32     828.24    473.28                 1,301.52
Donnie E. Standifer        132.92     930.44    531.68                 1,462.12
Dan H. Stanley             118.32     828.24    473.28                 1,301.52
Gene A. Stanley            132.92     930.44    531.68                 1,462.12
James R. Stapleton         124.38     870.66    497.52                 1,368.18
Danny C. Stewert           132.92     930.44    531.68                 1,462.12
Estil W. Stewart           132.92     930.44    531.68                 1,462.12
Howard Stone               132.92     930.44    531.68                 1,462.12
Dewey Sturgill, Jr.        115.69     809.83    462.76                 1,272.59
Curtis R. Swiney           118.32     828.24    473.28                 1,301.52
Goebel Swiney              115.69     809.83    462.76                 1,272.59
Johnny R. Swiney           126.74       --      316.85                   316.85
David Tackett              124.38     870.66    497.52                 1,368.18
Lavon Tackett              132.92     930.44    531.68                 1,462.12
Lucious J. Thompson        132.92     930.44    531.68                 1,462.12
Larry Joe Vanover          132.92     930.44    531.68                 1,462.12
Verlon Vanover             124.38     870.66    497.52                 1,368.18
Joey Walker                132.92       --      332.30                   332.30
Joffrey Wallace            132.92     930.44    531.68                 1,462.12
Keithel White              132.92       --      332.30                   332.30
Eugene Williams, Jr.       126.74     887.18    506.96                 1,394.14
Jerry Williams             132.92     930.44    531.68                 1,462.12
Charles Harold Winchell    118.32     828.24    473.28                 1,301.52
Jerry Workman              132.92       --      332.30                   332.30
Gary W. Wright             132.92       --      332.30                   332.30
Gary W. Wright             132.92       --      332.30                   332.30
Jackie R. Wright           132.92     930.44    531.68                 1,462.12
Jackie W. Wright           118.32       --      295.80                   295.80
Leonard Wright             132.92     930.44    531.68                 1,462.12
Nolen Wright               118.32     828.24    473.28                 1,301.52
Russell Wyatt              132.92     930.44    531.68                 1,462.12
Richard N. Yonts           132.92     930.44    531.68                 1,462.12
                                                                    -----------
                                                         TOTAL:     $219,740.11



1
 The medical expenses claimed herein are based on figures heretofore provided by the discriminatee/employee or health care provider.  The medical expenses claimed may be subsequently revised and this compliance specification amended as more complete, detailed and accurate descriptions of contractual medical benefits are available and if additional bills and figures are obtained